DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, Kiriyama et al. [Kiriyama](US PGPub 2017/0165911) for example, discloses a lamination molding apparatus (three-dimensional modeling apparatus 310, see Figs. 33 and 34), comprising: 
a chamber (process chamber 312, see Figs. 33 and 34) that covers a molding region (elevation stage 315, see Fig. 33); 
an irradiator (emission unit 330, see Fig. 33) that irradiates a material layer formed in the molding region with a laser beam (laser beam; see paragraph 0283, line 2) or an electron beam and forms a solidified layer (see paragraph 0283, lines 1-5); 
a supply port (inert gas supply opening 354, see Fig. 34) which is provided on or in the chamber and through which an inert gas is supplied to the chamber; 

an inert gas supplier (inert gas supply unit 346, see Fig. 34) that is connected to the supply port and supplies the inert gas to the chamber; 
a fume collector (gas collection unit 347, see Fig. 34) that has an inlet which is connected to the discharge port and to which the inert gas discharged from the chamber is supplied. However, Kiriyama fails to specifically disclose lamination molding apparatus comprising the fume collector with a charging section having a charging electrode which positively or negatively charges fumes contained in the inert gas sent from the inlet, a collecting section which collects the charged fumes, and an outlet which is connected to the supply port and through which the inert gas, from which the fumes are removed, returns to the chamber; and 
an oxygen concentration adjustor that is connected between the discharge port and the charging section and supplies, to the fume collector, an adjusting gas having an oxygen concentration higher than an oxygen concentration of the inert gas which is discharged from the discharge port.
Prior art, Kawada et al. [Kawada] (US PGPub 2019/0143410) for example, discloses a lamination molding apparatus comprising:
a fume collector (fume collector 73, see Fig. 5) with a charging section (charging portion 733, see Fig. 5) having a charging electrode which positively or negatively charges fumes contained in the inert gas sent from the inlet, a collecting section which collects the charged fumes, and an outlet which is connected to the supply port and through which the inert gas, from which the fumes are removed, returns to the chamber (see paragraph 0030, lines 1-15).
Still, neither Kiriyama nor Kawada, individually or in combination, teach the lamination molding apparatus comprising an oxygen concentration adjustor that is connected between the discharge port and the charging section and supplies, to the fume collector, an adjusting gas having an oxygen concentration higher than an oxygen concentration of the inert gas which is discharged from the discharge port. Accordingly, the present patent application is allowable over the prior art and in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115